UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:

ROBERT G. PAOLINO,                                                Case No: 19-44659-nhl

                        Debtor.
------------------------------------------------------x

                       STATEMENT PURSUANT TO E.D.N.Y. LBR 2017

          I, Anthony M. Vassallo, an attorney admitted to practice in this Court, states that:

          1.     I am the attorney for the above-named debtor and am fully familiar with the facts
herein.

          2.     Prior to filing the debtor’s petition, my firm rendered the following services to the
debtor:
                        Date/Time Prepetition Services provided to Debtor
    2/2/19        Initial interview, analysis of financial condition, review of                  1.50
                  documents, discussions with client, etc.
   11/1/19        Draft initial bankruptcy documents and make revisions                          3.00
   11/16/19       Meet with Debtor to review petition and schedules                              1.50
   11/24/19       Meet with Debtor for signing and approval for filing                           0.50

       3.     My firm will also represent the debtor at the first meeting of creditors and in all
proceedings before this Court consistent with the Local Bankruptcy Rules.

          4.     All services rendered prior to the filing of the petition herein were rendered by my
firm.

          5.     My usual rate of compensation of bankruptcy matters of this type is $250/hour.

Dated: December 3, 2019
                                                /s/ Anthony M. Vassallo
                                                Anthony M. Vassallo, Esq.
                                                Law Office of Anthony M. Vassallo
                                                305 Fifth Avenue | Suite 1B
                                                Brooklyn, NY 11215
                                                (917) 862-1936
